DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Preliminary Amendment
2. 	The Examiner acknowledges the amended claims filed on 06/15/2020. Claims 1-8, 10-15 and 17 have been amended. Claim 9 has been cancelled. Claims 18-21 have been added. 

Priority 
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 06/15/2020 is in compliance with the provisions of 37 CFR 1.97 and was considered by the examiner. 

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claims 17-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Han et al. (US-PGPUB 2017/0287151).
 	Regarding claim 17, Han discloses an imaging system (see item 1000 in fig. 16) for imaging a scene (see OBJ in fig. 16), the imaging system including: 
 	a light source for generating an input light beam and projecting the input light beam along a path towards the scene (Structured light generator 1200 includes a light source; see paragraphs 0109, 0056-0058, 0098-0099; see figs. 16, 4, 14-15); 
 a dielectric metasurface positioned within the path of the input light beam, the metasurface having a two dimensional array of surface elements configured to produce a two dimensional structured light pattern (Structured light generator 1200 can include a light source and at least one metasurface and can take the form of one of the structured light generators 100 to 105. The first meta optical device 120 can further include a substrate SU1 supporting the nanostructures NS constituting the first metasurface MS1. The nanostructure NS can include a dielectric material. Light that is emitted from the light source LS and forms one beam spot 10 is split into a plurality of light rays by the metasurface MS, and each plurality of light rays forms beam spot images 12 over a ) including a plurality of structural features disposed at known locations across the beam to generate a structured output light beam for illuminating the scene (Each plurality of light rays forms beam spot images 12 over a predetermined angular space. The beam spot images 12 have various distributions determined by detailed conditions of the metasurface MS, and are referred to as the structured light SL; see figs. 1-3 and paragraphs 0109, 0049-0054), 
 wherein the structural features are defined as regions of lower contrast than the surrounding output light beam (A distance from the light source to the first metasurface can be determined such that a contrast of a structured light pattern formed by the distribution of the light rays is a maximum; see paragraphs 0014, 0067-0069, 0079, 0117 and figs. 7-8); 
 	an image sensor configured to capture images of returned light being light from the structured output light beam that is reflected or backscattered from the scene (Sensor 1400 senses the structured light SLr reflected by the object OBJ; see fig. 16 and paragraphs 0110,0108); and 
 	a processor configured to process the captured images to estimate depth information about the scene from changes in the two dimensional structured light pattern (Processor 1600 which analyzes depth information, a shape, or a motion of the object OBJ having a 3D shape by comparing pattern changes in the structured light SLi r received by the sensor 1400; see paragraphs 0108, 0111). 

 Regarding claim 18, Han discloses everything claimed as applied above (see claim 17). In addition, Han discloses the structural features include dots disposed at known locations across the output light beam (Each plurality of light rays forms beam spot images 12 over a predetermined angular space. The beam spot images 12 have various distributions determined by detailed conditions of the metasurface MS, and are referred to as the structured light SL; see figs. 1-3 and paragraphs 0109, 0049-0054).


Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

19 is rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US-PGPUB 2017/0287151). 
 	Regarding claim 19, Han discloses everything claimed as applied above (see claim 17). In addition, Han discloses a distance d between the first metasurface MS1 and the light exit surface 110a can be determined so that a contrast ratio of structured light generated by the structured light generator 100, that is, contrast, may be maximum; see paragraphs 0067 and 0117. 
 	It would have been an obvious matter of design choice to provide the contrast ratio is in the range of 70% to 90% since applicant has not disclosed that the range of 70% to 90% solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with any other contrast ratio which is at its maximum as described in paragraphs 0067 and 0117 for the purpose of precisely estimating the location of the subject that is being captured.


11.	Claims 1-5 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US-PGPUB 2017/0287151) in view of Liu et al. (US Patent 10,699,429). 
 	Regarding claim 1, Han discloses an imaging system (see item 1000 in fig. 16) for imaging a subject (see OBJ in fig. 16), the imaging system including: 
 	a light source for generating an input light beam and projecting the input light beam along a path towards the subject (Structured light generator 1200 includes a light source; see paragraphs 0109, 0056-0058, 0098-0099; see figs. 16, 4, 14-15); 
120 can further include a substrate SU1 supporting the nanostructures NS constituting the first metasurface MS1. The nanostructure NS can include a dielectric material. Light that is emitted from the light source LS and forms one beam spot 10 is split into a plurality of light rays by the metasurface MS, and each plurality of light rays forms beam spot images 12 over a predetermined angular space. The beam spot images 12 have various distributions determined by detailed conditions of the metasurface MS, and are referred to as the structured light SL; see figs. 16, 4, 14-15, 1-3 and paragraphs 0109, 0056, 0060, 0062, 0098-0100, 0049-0054); and
 	 an image sensor configured to image returned light being light from the output light beam that is reflected or backscattered from the subject (Sensor 1400 senses the structured light SLr reflected by the object OBJ; see fig. 16 and paragraphs 0110,0108).  	However, Han fails to explicitly disclose the array of surface elements has phase properties to shape the output light beam to substantially match a field of view of the image sensor.  
  	On the other hand, Liu discloses the array of surface elements has phase properties to shape the output light beam to substantially match a field of view of the image sensor (The field of view 507 of the detector 410-e can substantially overlap with e. The detector 410-e can form and/or collect one or more images of at least a portion of the scene 506 illuminated by the patterned radiation; see fig. 5A, 2-4 and col. 10, lines 10-38). 
Since Han and Liu are both directed to providing structured light patterns, then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings Han and Liu to provide the array of surface elements has phase properties to shape the output light beam to substantially match a field of view of the image sensor for the purpose of improving the location estimation of the subject that is being captured. 

Regarding claim 2, Han and Liu disclose everything claimed as applied above (see claim 1). In addition, Han discloses the array of surface elements has phase properties to produce a two dimensional structured light pattern across the output light beam (Light that is emitted from the light source LS and forms one beam spot 10 is split into a plurality of light rays by the metasurface MS, and each plurality of light rays forms beam spot images 12 over a predetermined angular space. The beam spot images 12 have various distributions determined by detailed conditions of the metasurface MS, and are referred to as the structured light SL; see figs. 1-3 and paragraphs 0109, 0049-0054).

Regarding claim 3, Han and Liu disclose everything claimed as applied above (see claim 2). In addition, Han discloses the structured light pattern includes a plurality of dots disposed at known locations across the output light beam (Each plurality of light 

Regarding claim 4, Han and Liu disclose everything claimed as applied above (see claim 3). In addition, Han discloses the dots are defined as regions of lower contrast than the surrounding output light beam (A distance from the light source to the first metasurface can be determined such that a contrast of a structured light pattern formed by the distribution of the light rays is a maximum; see paragraphs 0014, 0067-0069, 0079, 0117 and figs. 7-8). 

 	Regarding claim 5, Han and Liu disclose everything claimed as applied above (see claim 4). In addition, Han discloses a distance d between the first metasurface MS1 and the light exit surface 110a can be determined so that a contrast ratio of structured light generated by the structured light generator 100, that is, contrast, may be maximum; see paragraphs 0067 and 0117. 
 	It would have been an obvious matter of design choice to provide the contrast ratio is in the range of 70% to 90% since applicant has not disclosed that the range of 70% to 90% solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with any other contrast ratio which is at its maximum as described in paragraphs 0067 and 0117 for the purpose of precisely estimating the location of the subject that is being captured.
claim 10, Han and Liu disclose everything claimed as applied above (see claim 1). In addition, Han discloses the light source is a laser (The light source can be a laser light source; see paragraphs 0050, 0058, 0099). 

 	Regarding claim 11, Han and Liu disclose everything claimed as applied above (see claim 10). In addition, Han discloses the laser is a vertical-cavity surface emitting (VCSEL) laser (The light source array can be a vertical-cavity surface-emitting laser (VCSEL) array; see paragraphs 0050, 0099). 

 	Regarding claim 12, Han and Liu disclose everything claimed as applied above (see claim 1). In addition, Han discloses an imaging system according to claim 1 configured for operation in a driver monitoring system for monitoring a vehicle driver.  
(Object recognition apparatus 1000 can be used as a sensor which precisely obtains 3D information regarding an object and used in various electronic devices. The electronic device can be an autonomous driving device such as a driverless car or an autonomous vehicle; see paragraph 0114). 

 	Regarding claim 13, Han and Liu disclose everything claimed as applied above (see claim 1). In addition, Han discloses an imaging system according to claim 1 configured for operation in a mobile device for imaging a user of the mobile device (Object recognition apparatus 1000 can be used as a sensor which precisely obtains 3D information regarding an object and used in various electronic devices. The electronic device can be a mobile communication device; see paragraph 0114).

12.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Liu and further in view of Shaltout et al. (US-PGPUB 2021/0108964). 
 	Regarding claim 6, Han and Liu disclose everything claimed as applied above (see claim 1). However, Han and Liu fail to disclose the array of surface elements have polarizing properties to polarize the output light beam into a first polarization state corresponding to a left hand or right hand circular polarization.  
  	Nevertheless, Shaltout discloses the array of surface elements have polarizing properties to polarize the output light beam into a first polarization state corresponding to a left hand or right hand circular polarization (The metasurface spatially separates LCP and RCP spectra of the incident light. The LCP and RCP spectral components are then projected onto an array of charged coupled detectors (CCD); see paragraphs 0021-0022, 0005). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings Han, Liu and Shaltout to provide the array of surface elements have polarizing properties to polarize the output light beam into a first polarization state corresponding to a left hand or right hand circular polarization for the purpose of improving biometric sensing applications. 

13.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Liu and further in view of Alu et al. (US-PGPUB 2017/0125911). 
 	Regarding claim 21, Han and Liu disclose everything claimed as applied above (see claim 1). However, Han and Liu fail to expressly disclose the metasurface includes 
 	On the other hand, Alu discloses the metasurface includes surface elements providing local phase variations which perform a lensing effect to focus or defocus the beam (The first and second metasurfaces have opposite conjugate surface impedances thereby realizing a lensing or focusing or imaging system; see paragraph 0008). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings Han, Liu and Alu to provide the metasurface includes surface elements providing local phase variations which perform a lensing effect to focus or defocus the beam for the purpose of improving loss-immune phase compensation.

14.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Liu and further in view of Kim et al. (US Patent 10,705,406). 
 	Regarding claim 14, Han and Liu disclose everything claimed as applied above (see claim 1). However, Han and Liu fail to expressly disclose the imaging system according to claim 1 configured for operation in a LIDAR system.  
 	Nevertheless, Kim discloses the imaging system configured for operation in a LIDAR system (The lidar device 3000 can include a light source unit 3200 that irradiates light, a 2D light modulating device 3300 that steers the light irradiated from the light source unit 3200 toward an object OBJ, and a sensor unit 3400 that senses light reflected from the object OBJ.  The 2D light modulating device 3300 can have a structure or a modified structure of any one of the 2D light modulating devices 1000. 
 	Since Han and Kim are both directed to obtaining 3D information about an object and implementing the sensing in the a self-driving vehicle, then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings Han, Liu and Kim to provide the imaging system configured for operation in a LIDAR system for the purpose of easily substituting the sensing device in different 3D imaging applications. 


15.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Liu and further in view of Hicks et al. (US-PGPUB 2018/0129866). 
 	Regarding claim 15, Han and Liu disclose everything claimed as applied above (see claim 1). However, Han and Liu fail to expressly disclose the imaging system configured for operation in a computer webcam for imaging a user of the computer.  
 	On the other hand, Hicks discloses the imaging system configured for operation in a computer webcam for imaging a user of the computer (Image processing device 2300 can include a camera sensor-type imaging device such as a webcam or webcam sensor; see paragraph 0132. Using a metasurface for shaping of the radiation distribution pattern; see paragraphs 0065, 0075). 
 	Since Han and Hicks are both directed to shaping the emitting radiation, then it would have been obvious to one of ordinary skill in the art before the effective filing date . 

Allowable Subject Matter
16. 	Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims. 

17.	Claims 16 and 20 are allowed.
18.	The following is an examiner’s statement of reasons for allowance:
 	 Claim 16, the prior art does not teach or fairly suggest “…a dielectric metasurface positioned within the path of the input light beam, the metasurface having a two dimensional array of surface elements configured to circularly polarize the input light beam to generate an output light beam having a circular polarization state for illuminating the scene; a polarization filter configured to receive reflected light from the scene and to direct the reflected light having the circular polarization state to the image sensor and to reject light having all other polarization states; and an image sensor configured to image the reflected light to obtain images of the scene…” and used in combination with all of the other limitations of claim 16.


	Claim 20 depends on allowable claim 16. Therefore, the dependent claim is also held allowable. 	

 
Contact Information
19. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580. The examiner can normally be reached Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        11/16/2021